Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2. The information disclosure statement (IDS) submitted on 12/03/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

3. The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The references cited in the specification include:
US Pat. No. 8,738,243, “Planter monitor system and method”, found in [0067] on page 22 of the specification.
US Pat. Pub. 2015/0094916, “Systems, methods and apparatus for multi-row agricultural implement control and monitoring”, found in [0067] on page 22 of the specification. 
US Pat. App. No. 14/831165, “Methods for agronomic and agricultural monitoring using unmanned aerial systems”, found in [0076] on page 24 of the specification.
US Pat. No. 8,767,194, “Automated soil measurement device”, found in [0077] on page 25 of the specification.
US Pat. No. 8,712,148, “Generating agricultural information products using remote sensing”, found in [0077] on page 25 of the specification.
U.S.  Provisional Application No. 62/154,207, “Systems, methods, and devices for monitoring weather and field conditions”, found in [0078] on page 25 of the specification.
U.S.  Provisional Application No. 62/175,160, “Systems, methods, and devices for monitoring weather and field conditions”, found in [0078] on page 25 of the specification.
U.S.  Provisional Application No. 62/198,060, “Systems, methods, and devices for monitoring weather and field conditions”, found in [0078] on page 25 of the specification.
U.S.  Provisional Application No.  62/220,852, “Systems, methods, and devices for monitoring weather and field conditions”, found in [0078] on page 25 of the specification.
U.S. Patent No. 9,519,861, “Generating digital models of nutrients available to a crop over the course of the crop's development based on weather and soil data”, found in [0105] on page 30 of the specification and incorporated by reference.
U.S. Patent Application No. 14/968,728, “Generating digital models of relative yield of a crop based on nitrate values in the soil”, found in [0105] on page 30 of the specification and incorporated by reference. 


Claim Interpretation
4. The term “spatial parameter map” is interpreted to mean a set of value/location pairs used as inputs for a model and does not necessarily comprise a graphical representation.
The term “residual map” is interpreted to mean a set of “residual value”/location pairs where a “residual value” is the amount the required nutrient value is in excess of a past value at that location. 

Claim Rejections - 35 USC § 103
5. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6. Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gates (US Publication No. 2017/0061052 A1) in view of Shriver (US Patent No. 9,652,840 B1).

Regarding claim 1, Gates discloses a method for increasing accuracy of digital models of crop growth (Gates, [0098] “The agronomic model may also comprise calculated agro-nomic properties which describe either conditions which may affect the growth of one or more crops on a field, or properties of the one or more crops, or both.” and [0224] “The performance of the agricultural intelligence computing system is improved using the techniques described herein which create accurate models with high computational efficiency.”) based on nutrient values in a computing system (Gates, [0199] “In an embodiment, fertility advisor module 136
sends nutrient availability data to agronomic model module 154.”) and that the method comprises: storing, in the computing system, a digital model of crop growth (Gates, [0199] “an agronomic model is a data structure in memory of agricultural intelligence computer system 130 that contains location and crop infor-mation for one or more fields. An agronomic model may also contain agronomic factors which describe conditions which may affect the growth of one or more crops on a field.”), the digital model of crop growth being configured to compute nutrient requirements in soil to produce particular yield values based, at least in part, on data unique to an agricultural field (Gates, [0199] “an agronomic model is a data structure in memory of agricultural intelligence computer system 130 that contains location and crop information for one or more fields … The agronomic factors may also be used to estimate one or more crop related results, such as agronomic yield.” and [0204] “For example, fertility advisor module 136 may determine that nitrogen in the one or more fields will fall short of the nitrogen requirements for a crop on a certain date.”) and receiving agronomic field data for a particular agronomic field (Gates [0051] “Examples of field data 106 include (a) identifica-tion data (for example, acreage, field name, field identifiers, geographic identifiers, boundary  the agronomic field data comprising one or more input parameters for each of a plurality of locations on the agronomic field (Gates [0122] “a 'field' refers to a geographically bounded area comprising a top field which may also comprise one or more subfields.” and [0051] “Examples of field data 106 include (a) identifica-tion data (for example, acreage, field name, field identifiers, geographic identifiers, boundary identifiers, crop identifiers, and any other suitable data” ), nutrient application values for each of the plurality of locations (Gates, [0122] “Field data 106 may include information relating to the field itself, such as field names and identifiers, soil types or classifications, tilling status, irrigation status, soil composition, nutrient application data”) and measured yield values for each of the plurality of locations(Gates, [0122] “Additionally, field data 106 may include information relating to historical harvest data including crop type or classification, harvest date, actual production history, yield,”), and using the digital model of crop growth computing, for each location of the plurality of locations, a required nutrient value indicating a required amount of nutrient to produce the measured yield values (Gates, [0126] “a digital model of available nutrients in the soil of the one or more fields is created. For example, fertility advisor module 136 may create a digital model of available nutrients in the soil based on one or more other digital models relating to a crop on the one or more fields” and [0204] ‘fertility advisor module 136 may determine that nitrogen in the one or more fields
identifying a subset of the plurality of locations where the computed required nutrient value is greater than the nutrient application value (Gates [0127] ”Each of initial nutrient availability 610, crop uptake of nutrient 620, and nutrient loss/gain 630 may be determined by fertility advisor module 136 based on one or more digital models relating to the one or more crops and the one or more fields.”), computing, for each of the subset of the plurality of locations, a residual value comprising a difference between the required nutrient value and the nutrient application value (Gates, [0135] “fertility advisor module 136 may estimate nutrient loss/gain 630 from elements outside of the crop.  … “fertility advisor module 136 models the loss of nitrogen through denitrification based on field data 106 received from field manager computing device 104 and/or external data 110 received from external data server computer 108.” and [0137] “Fertility advisor module 136 may be further pro-grammed or configured to account for nutrients added to the system or nutrients that are protected through the application of enhanced efficiency agrochemicals.” [Examiner note: as per the claim interpretations, a residual value indicates whether the nutrient application value is greater than a past applied value and thus indicates whether nutrient availability increased or decreased] and  generating a residual map comprising the residual values at the subset of the plurality of locations (Gates, [0099] “In an embodiment, the agricultural intelligence computer system 130 may use a preconfigured agronomicmodel to calculate agronomic properties related to currently received location and crop information for one or more fields.” and [0134] “As nutrient uptake by the crop is partially dependent on the nutrients available to the crop, fertility advisor module 136 may update crop
uptake of the nutrients 620 iteratively as the availability of nutrients decreases.” ).
	Gates does not explicitly disclose generating particular model correction data for the particular agronomic field and storing the particular model correction data with an identifier of the particular agronomic field.
	Shriver discloses generatingparticular model correction data for the particular agronomic field (Shriver, Column 20 line 64-Column 21 line 3 “Determining an updated module can be based on one or more actual and/or predicted ( e.g., expected): vegetative performance values (e.g., LAI), remote monitoring imagery (e.g., historic satel-lite when nitrogen loss to crop uptake is determined”) and storing the particular model correction data with an identifier of the particular agronomic field (Shriver, Column 23 lines 50-53 “calibrating can include: determining the actual yield for each analysis zone based on the respective harvest data associated with geographic identifiers falling within the analysis zone;”) [Examiner note: it is understood that if the calibration uses location specific data then the output will be associated with that location as well].
	Gates and Shriver are analogous art because they from the same field of endeavor of modeling nutrients in crop fields.
	Before the effective filing date, it would have been obvious for a person having ordinary skill in the art to have modified Gates to incorporate the teachings of Shriver by calibrating the crop model based on calculated nitrogen/gain loss and associating the results with a specific location within a field as taught by Shriver. The motivation for doing so would 
	
	Regarding claim 2, Gates in view of Shriver disclose the method of claim 1.
	Gates discloses receiving particular agronomic field data for the agronomic field (Gates, [0098] “In this context, an agronomic model is a data structure in memory of the agricultural intelligence computer system 130 that comprises field data 106, such as identification data and harvest data for one or more fields.” and [0099] “The preconfigured agronomic model is based upon previously processed field data, including but not limited to, identification data, harvest data, fertilizer data, and weather data.”) and using the particular agronomic field data for the agronomic field and the digital model of crop growth, computing, for each location of the plurality of locations, a particular nutrient value indicating a recommended amount of nutrient to apply to the agronomic field (Gates, [0204] “Recommendation module 152 may create one or more recommendations for nitrogen
application based on the determination of fertility advisor module” and [0207] “Fertility advisor module 136 may create models of nutrient availability for a future crop with various planting dates, nutrient application dates, and tillage methods. Fertility advisor module 136 may select
a model which receives higher nutrient availability or more effective nutrient applications as an optimal model.”) and generating a digital map of particular nutrient values, the digital map including the particular nutrient value for each location of the plurality of locations (Gates, [0099] “In an embodiment, the agricultural intelligence computer system 130 may use a preconfigured agronomic model to calculate agronomic properties related to currently received location and crop information for one or more fields.” and  [0209] “recommendation module 152 may create a recom-mendation for nutrient application based on nutrient avail-ability
data received from fertility advisor module 136. In response to receiving the recommendation, communication layer 132 may use the nutrient availability data to create application parameters for a nutrient release valve that describe an amount of a nutrient to release on to the one or more fields.”).	
Gates does not explicitly using the particular model correction data, adjusting the digital map of particular nutrient values, the particular model correction data comprising post-processing instructions for adjusting nutrient values for the particular agronomic field.
	Shriver discloses using the particular model correction data, adjusting the digital map of particular nutrient values the particular model correction data comprising post-processing instructions for adjusting nutrient values for the particular agronomic field (Shriver, Column 24 lines 23-25 “Identification of nitrogen status anomalies can trigger performance of
any suitable portion of the method 100 (e.g., generating a nitrogen prescription; determining an updated module, etc.).” and Column 25 lines 42-45 “Presenting nitrogen related
information can be presented as one or more of: a value, map ( e.g., illustrating geographic sub-region nitrogen prescriptions)”).
	Before the effective filing date, it would have been obvious for a person having ordinary skill in the art to have modified Gates to incorporate the teachings of Shriver by adjusting the recommended nutrient application values for the field locations using model correction data as taught by Shriver. The motivation for doing so would have that an up-to-date model that is calibrated using the most recent field data would produce the best nutrient recommendations.

	Regarding claim 3, Gates in view of Shriver disclose the method of claim 1.
Gates discloses receiving particular agronomic field data for the agronomic field (Gates, [0098] “In this context, an agronomic model is a data structure in memory of the agricultural intelligence computer system 130 that comprises field data 106, such as identification data and harvest data for one or more fields.” and [0099] “The preconfigured agronomic model is based upon previously processed field data, including but not limited to, identification data, harvest data, fertilizer data, and weather data.”) and generating a digital map of particular nutrient values, the digital map including the particular nutrient value for each location of the plurality of locations (Gates, [0099] “In an embodiment, the agricultural intelligence computer system 130 may use a preconfigured agronomic model to calculate agronomic properties related to currently received location and crop information for one or more fields.” and  [0209] “recommendation module 152 may create a recom-mendation for nutrient application based on nutrient avail-ability data received from fertility advisor module 136. In response to receiving the recommendation, communication layer 132 may use the nutrient availability data to create application parameters for a nutrient release valve that describe an amount of a nutrient to release on to the one or more fields.”). 	
	Gates does not explicitly disclose using the particular model correction data, adjusting the digital model of crop growth or using the particular agronomic field data for the agronomic field and the adjusted digital model of crop growth, computing, for each location of the plurality of locations, a particular nutrient value indicating a recommended amount of nutrient to apply to the agronomic field.
	Shriver discloses using the particular model correction data, adjusting the digital model of crop growth (Shriver Column 21 lines 51-56 “Determining an updated module can additionally or alternatively include determining an updated crop module S152. The crop module can be calibrated in relation to an analysis event ( e.g., before, after, or during crop growth stage determination; when nitrogen loss to crop uptake is determined;  prior to calibrating a nitrogen prescription module, etc.)”) and using the particular agronomic field data for the agronomic field and the adjusted digital model of crop growth, computing, for each location of the plurality of locations, a particular nutrient value indicating a recommended amount of nutrient to apply to the agronomic field (Shriver, Column 14 lines 17-24 “As shown in FIG. 1B, the method 100 can additionally or alternatively include determining a nitrogen prescription for the geographic region based on the nitrogen change using a
nitrogen prescription module S130; generating control instructions for the nitrogen application equipment based on the nitrogen prescription S140; determining an updated module (e.g., an updated crop module, an updated nitrogen prescription module, etc.)”).
Gates to incorporate the teachings of Shriver by calibrating the crop growth model using determined correction data and, in response, adjusting the recommended nutrient values at locations in a field as taught by Shriver. The motivation for doing so would have that an up-to-date model that is calibrated using the most recent field data would produce the best nutrient recommendations.

	Regarding claim 4, Gates in view of Shriver disclose the method of claim 1. 
	Gates discloses that the one or more input parameters for the plurality
of locations comprise data identifying one or more of elevation, percentage of organic matter in soil, pH of soil, or cation exchange capacity of soil (Gates [0051] “( c) soil data ( for
example, type, composition, pH, organic matter (OM), cat-ion exchange capacity (CEC))”).

Regarding claim 5, Gates in view of Shriver disclose the method of claim 1.
Gates discloses using the one or more input parameters, generating a plurality of spatial parameter maps, each of the plurality of spatial parameter maps comprising a different input parameter of the one or more input parameters (Gates, [0072] “field manager computing device 104 sends field data 106 to agricultural intelligence computer system 130 comprising or including data values representing one or more of: a geographical location of the one or more fields, tillage information for the one or more fields, crops planted in the one or more fields, and soil data extracted from the one or more fields.” and [0099] “The preconfigured agronomic model is based upon previously processed field data, including but 
	Gates does not explicitly disclose using digitally programmed logic, correlating the spatial parameter maps with the residual map or generating the model correction data based, at least in part, on the correlations of the spatial parameter maps with the residual map
	Shriver discloses using digitally programmed logic, correlating the spatial parameter maps with the residual map (Shriver, Column 9 lines 43-46 “Features and/or inputs used in generating, executing, and or updating the nitrogen prescription module can be include any one or more of: the nitrogen change (e.g., nitrogen loss,
nitrogen release, etc.)” and lines 49-50 “nitrogen stress (e.g., determined from correla-tion with green reflectance of remote monitoring data, etc.)”) and generating the model correction data based, at least in part, on the correlations of the spatial parameter maps with the residual map (Shriver, Column 9 lines 43-44 “Features and/or inputs used in generating, executing, and or updating the nitrogen prescription module can be include any one or more of:” and lines 49-50 “nitrogen stress (e.g., determined from correla-tion with green reflectance of remote monitoring data, etc.)”), see Figure 6 for the relationship between the nitrogen prescription module and the crop module).
	Before the effective filing date, it would have been obvious for a person having ordinary skill in the art to have modified Gates to incorporate the teachings of Shriver by correlating geolocated maps of field/soil data used as model input parameters with the nutrient availability in soil, and using the correlation to calibrate the model(s) as taught by Shriver. The motivation 

	Regarding claim 6, Gates in view of Shriver disclose the method of claim 1.
	Gates discloses generating a plurality of residual maps for the plurality of years, the plurality of residual maps comprising the residual map (Gates,[0130] “Labile organic nitrogen decomposes within roughly one year while stable organic nitrogen tends to decompose over the course of five to ten years. Thus, the specific composition of the manure not only affects the current nitrogen available to a plant, but the availability of nitrogen in the soil over time. “ and [0193] “The portion of the graph prior to current date transition 906 depicts past amounts of a nutrient available to the crop.”, see also Figure 9) [Examiner note: if the nutrient model depends on historical data from at least 5-10 years then that data must be generated for use by the model] and using the one or more input parameters, generating a plurality of spatial parameter maps for a plurality of years, each of the plurality of spatial parameter maps comprising an input parameter of the one or more input parameters for a different year of the plurality of years (Gates,[0103] “RMSECV can cross validate agronomic models by comparing predicted agronomic property values created by the agronomic model against historical agronomic property values collected and analyzed.” and [0122] “field data 106 may include information relating to historical harvest data including crop type or classification, 
Gates does not explicitly disclose using digitally programmed logic, correlating the plurality of spatial parameter maps with the plurality of residual maps or generating the model correction data based, at least in part, on the correlations of the spatial parameter maps with the plurality of residual maps.
	Shriver discloses using digitally programmed logic, correlating the plurality of spatial parameter maps with the plurality of residual maps (Shriver, Column 9 lines 43-46 “Features and/or inputs used in generating, executing, and or updating the nitrogen prescription module can be include any one or more of: the nitrogen change (e.g., nitrogen loss, nitrogen release, etc.)” and lines 49-50 “nitrogen stress (e.g., determined from correla-tion with green reflectance of remote monitoring data, etc.)” and recorded over a predeter-mined duration of time (e.g., 5 years)” and Column 16 lines 16-23 “The amount of nitrogen initially available is preferably determined based on the amount of applied nitrogen, and can additionally be deter-mined based on the nitrogen history of one or more zones (e.g., based on the past crops grow; based on historic nitrogen prescriptions applied; etc.) or be determined based historical user input, data feeds, amount of applied nitrogen, features and/or inputs mentioned above,”) and generating the model correction data based, at least in part, on the correlations of the spatial parameter maps with the plurality of residual maps (Shriver, Column 9 lines 43-44 “Features and/or inputs used in generating, executing, and or updating the nitrogen prescription module can be include any one or more of:” and lines 49-50 “nitrogen stress (e.g., determined from correla-tion with green reflectance of remote monitoring data, etc.)”), see Figure 6 for the relationship between the nitrogen prescription module and the crop module). 
	Before the effective filing date, it would have been obvious for a person having ordinary skill in the art to have modified Gates to incorporate the teachings of Shriver by correlating geolocated maps of field/soil data for a number of previous years  with the historical nutrient availability in soil, and using the correlation to calibrate the model(s) as taught by Shriver. The motivation for doing so would have been that nutrients in soil such as nitrogen comprise labile organic nitrogen that decomposes within a year as well as stable organic nitrogen that may take 5 to 10 years to fully decompose.  Therefore an accurate model 

	Regarding claim 7, Gates in view of Shriver disclose the method of claim 1.
	Gates discloses receiving particular input parameter data for the particular agricultural field (Gates, [0200] “Agronomic model module 154 may use digitally programmed logic and stored data indicating effect of specific amounts of nitrogen stress for a particular crop
type to model changes in a crop's development.”) and sending the recommended nutrient values to a client computing device (Gates, [0209] “Presentation layer 134 may then send a notify-cation to field manager computing device 104 indicating the nutrient availability data and requesting permission to apply the recommended nutrient to the one or more fields.”).
	Gates does not explicitly disclose storing model correction data for a plurality of different agricultural fields or identifying the model correction data with the identifier of the particular agronomic field and, in response, using the digital model and the model correction data stored with the identifier of the particular agronomic field to compute recommended nutrient values for the particular field
	Shriver discloses storing model correction data for a plurality of different agricultural fields (Shriver, Column 6 lines 6-9 “The method can be applied to a single crop type or
cultivar (e.g., corn, soy, alfalfa, wheat, rice, sugarcane, etc.), multiple crop types or cultivars, or any other suitable num-ber of crop types and/or cultivars.” and Column 20 line 64-Column 21 line 3 “Determining an updated module can be based on one or more actual and/or predicted ( e.g., expected): vegetative performance values (e.g., LAI), remote monitoring imagery (e.g., 
identifying the model correction data with the identifier of the particular agronomic field
and, in response, using the digital model and the model correction data stored with the identifier of the particular agronomic field to compute recommended nutrient values for the particular field (Shriver, Column 23 lines 19-29 “Determining an updated module can additionally or alter-natively include determining an updated nitrogen prescript-tion module S156. Updating the nitrogen prescription can be in relation to an analysis event ( e.g., in response to a nitrogen prescription request from a user, after harvest, etc.), and/or at any suitable time. The nitrogen prescription module is preferably verified based on harvest data associated with the analysis zones, where the estimated crop parameter values for each analysis zone, determined based on the nitrogen prescription, can be compared against the actual crop param-eter values from the harvest data.”).
	Before the effective filing date, it would have been obvious for a person having ordinary skill in the art to have modified Gates to incorporate the teachings of Shriver by generating correction data intended to calibrate a model specific to a field with a particular kind of crop and using the model calibrated thusly to generate nutrient recommendations for that field’s crop as taught by Shriver. The motivation for doing so would have been that different fields may contain different kinds of crops, each with different nutrient requirements and subsequently different optimal nutrient recommendations.

	Regarding claim 8, Gates in view of Shriver disclose the method of claim 1.
Gates discloses receiving particular input parameter data for the particular agricultural field (Gates, [0200] “Agronomic model module 154 may use digitally programmed logic and stored data indicating effect of specific amounts of nitrogen stress for a particular crop
type to model changes in a crop's development.”) and generating a script which, when executed by one or more processors, causes an agricultural implement to release the nutrient at the recommended nutrient values onto the particular agronomic field (Gates, [0077] “In one embodiment, nitrogen instructions 210 are programmed to provide tools to inform nitrogen decisions by visualizing the availability of nitrogen to crops and to
create variable rate (VR) fertility scripts. … Example programmed functions include displaying images such as SSURGO images to enable drawing of application zones; upload of existing grower-defined zones; providing an appli-cation graph to enable tuning nitrogen applications across multiple zones; output of scripts to drive machinery;”).
	Gates does not explicitly disclose storing model correction data for a plurality of different agricultural fields or identifying the model correction data with the identifier of the particular agronomic field and, in response, using the digital model and the model correction data stored with the identifier of the particular agronomic field to compute recommended nutrient values for the particular field.
	Shriver discloses storing model correction data for a plurality of different agricultural fields (Shriver, Column 6 lines 6-9 “The method can be applied to a single crop type or
cultivar (e.g., corn, soy, alfalfa, wheat, rice, sugarcane, etc.), multiple crop types or cultivars, or any other suitable num-ber of crop types and/or cultivars.” and Column 20 line 64-Column 21 line 3 “Determining an updated module can be based on one or more actual and/or predicted ( identifying the model correction data with the identifier of the particular agronomic field and, in response, using the digital model and the model correction data stored with the identifier of the particular agronomic field to compute recommended nutrient values for the particular field (Shriver, Column 23 lines 19-29 “Determining an updated module can additionally or alter-natively include determining an updated nitrogen prescript-tion module S156. Updating the nitrogen prescription can be in relation to an analysis event ( e.g., in response to a nitrogen prescription request from a user, after harvest, etc.), and/or at any suitable time. The nitrogen prescription module is preferably verified based on harvest data associated with the analysis zones, where the estimated crop parameter values for each analysis zone, determined based on the nitrogen prescription, can be compared against the actual crop param-eter values from the harvest data.”).
	Before the effective filing date, it would have been obvious for a person having ordinary skill in the art to have modified Gates to incorporate the teachings of Shriver by generating correction data intended to calibrate a model specific to a field with a particular kind of crop and using the model calibrated thusly to generate nutrient recommendations for that field’s crop as taught by Shriver. The motivation for doing so would have been that different fields may contain different kinds of crops, each with different nutrient requirements and subsequently different optimal nutrient recommendations.


	Regarding claim 9, Gates discloses a system comprising: one or more processors (Gates, [0107] “may include one or more general purpose hardware processors”) and a memory storing instructions (Gates, [0107] “programmed to perform the techniques pursuant to program instructions in firmware, memory, other storage, or a combination.”) which, when executed by the one or more processors, cause performance of:  storing a digital model of crop growth, (Gates, [0199] “an agronomic model is a data structure in memory of agricultural intelligence computer system 130 that contains location and crop infor-mation for one or more fields. An agronomic model may also contain agronomic factors which describe conditions which may affect the growth of one or more crops on a field.”), the digital model of crop growth being configured to compute nutrient requirements in soil to produce particular yield values based, at least in part, on data unique to an agricultural field (Gates, [0199] “an agronomic model is a data structure in memory of agricultural intelligence computer system 130 that contains location and crop information for one or more fields … The agronomic factors may also be used to estimate one or more crop related results, such as agronomic yield.” and [0204] “For example, fertility advisor module 136 may determine that nitrogen in the one or more fields will fall short of the nitrogen requirements for a crop on a certain date.” and receiving agronomic field data for a particular agronomic field (Gates [0051] “Examples of field data 106 include (a) identifica-tion data (for example, acreage, field name, field identifiers, geographic identifiers, boundary identifiers, crop identifiers, and any other suitable data”  and [0101] “the agricultural intelligence com-puter system 130 is configured or programmed to implement agronomic data preprocessing of field data received from one or more external data  the agronomic field data comprising one or more input parameters for each of a plurality of locations on the agronomic field (Gates [0122] “a 'field' refers to a geographically bounded area comprising a top field which may also comprise one or more subfields.” and [0051] “Examples of field data 106 include (a) identifica-tion data (for example, acreage, field name, field identifiers, geographic identifiers, boundary identifiers, crop identifiers, and any other suitable data” ), nutrient application values for each of the plurality of locations (Gates, [0122] “Field data 106 may include information relating to the field itself, such as field names and identifiers, soil types or classifications, tilling status, irrigation status, soil composition, nutrient application data”) and measured yield values for each of the plurality of locations(Gates, [0122] “Additionally, field data 106 may include information relating to historical harvest data including crop type or classification, harvest date, actual production history, yield,”), and 
using the digital model of crop growth computing, for each location of the plurality of locations, a required nutrient value indicating a required amount of nutrient to produce the measured yield values (Gates, [0126] “a digital model of available nutrients in the soil of the one or more fields is created. For example, fertility advisor module 136 may create a digital model of available nutrients in the soil based on one or more other digital models relating to a crop on the one or more fields” and [0204] ‘fertility advisor module 136 may determine that nitrogen in the one or more fields will fall short of the nitrogen requirements for a crop on a certain date. … Recommendation module 152 may create one or more recommendations for nitrogen application based on the determination of fertility advisor module”) and identifying a subset of the plurality of locations where the computed required nutrient value is greater than the nutrient application value; (Gates [0127] ”Each of initial nutrient availability 610, crop uptake of nutrient 620, and nutrient loss/gain 630 may be determined by fertility advisor module 136 based on one or more digital models relating to the one or more crops and the one or more fields.”), computing, for each of the subset of the plurality of locations, a residual value comprising a difference between the required nutrient value and the nutrient application value (Gates, [0135] “fertility advisor module 136 may estimate nutrient loss/gain 630 from elements outside of the crop.  … “fertility advisor module 136 models the loss of nitrogen through denitrification based on field data 106 received from field manager computing device 104 and/or external data 110 received from external data server computer 108.” and [0137] “Fertility advisor module 136 may be further pro-grammed or configured to account for nutrients added to the system or nutrients that are protected through the application of enhanced efficiency agrochemicals.” [Examiner note: as per the claim interpretations, a residual value indicates whether the nutrient application value is greater than a past applied value and thus indicates whether nutrient availability increased or decreased] and  generating a residual map comprising the residual values at the subset of the plurality of locations (Gates, [0099] “In an embodiment, the agricultural intelligence computer system 130 may use a preconfigured agronomic model to calculate agronomic properties related to currently received location and crop information for one or more fields.” and [0134] “As nutrient uptake by the crop is partially dependent on the nutrients available to the crop, fertility advisor module 136 may update crop
uptake of the nutrients 620 iteratively as the availability of nutrients decreases.” ).
	Gates does not explicitly disclose generating particular model correction data for the particular agronomic field and storing the particular model correction data with an identifier of the particular agronomic field.
	Shriver discloses generating particular model correction data for the particular agronomic field (Shriver,Column 20 line 64-Column 21 line 3 “Determining an updated module can be based on one or more actual and/or predicted ( e.g., expected): vegetative performance values (e.g., LAI), remote monitoring imagery (e.g., historic satel-lite imagery, current satellite imagery), maps (e.g., yield maps, nitrogen prescription maps, etc.), inputs and/or outputs of a module, and/or any suitable data.” and Column 22 lines 12 -14 “determining an updated crop module can include generating a plurality of sub-region differences” and Column 23 lines 51-55 “Determining an updated module can additionally or alter-natively include determining an updated crop module S152. The crop module can be calibrated in relation to an analysis event ( e.g., before, after, or during crop growth stage storing the particular model correction data with an identifier of the particular agronomic field (Shriver, Column 23 lines 50-53 “calibrating can include: determining the actual yield for each analysis zone based on the respective harvest data associated with geographic identifiers falling within the analysis zone;”) [Examiner note: it is understood that if the calibration uses location specific data then the output will be associated with that location as well].
	Before the effective filing date, it would have been obvious for a person having ordinary skill in the art to have modified Gates to incorporate the teachings of Shriver by calibrating the crop model based on calculated nitrogen/gain loss and associating the results with a specific location within a field as taught by Shriver. The motivation for doing so would have been that different locations in a field will experience different rates of nutrient gain/loss and the model must account for this in order to maximize accuracy.

	Regarding claim 10, Gates in view of Shriver disclose the method of claim 9.
	Gates discloses receiving particular agronomic field data for the agronomic field (Gates, [0098] “In this context, an agronomic model is a data structure in memory of the agricultural intelligence computer system 130 that comprises field data 106, such as
 using the particular agronomic field data for the agronomic field and the digital model of crop growth, computing, for each location of the plurality of locations, a particular nutrient value indicating a recommended amount of nutrient to apply to the agronomic field (Gates, [0204] “Recommendation module 152 may create one or more recommendations for nitrogen
application based on the determination of fertility advisor module” and [0207] “Fertility advisor module 136 may create models of nutrient availability for a future crop with various planting dates, nutrient application dates, and tillage methods. Fertility advisor module 136 may select
a model which receives higher nutrient availability or more effective nutrient applications as an optimal model.”) and generating a digital map of particular nutrient values, the digital map including the particular nutrient value for each location of the plurality of locations(Gates,[0099] “In an embodiment, the agricultural intelligence computer system 130 may use a preconfigured agronomic model to calculate agronomic properties related to currently received location and crop information for one or more fields.” and  [0209] “recommendation module 152 may create a recom-mendation for nutrient application based on nutrient avail-ability
data received from fertility advisor module 136. In response to receiving the recommendation, communication layer 132 may use the nutrient availability data to create application parameters for a nutrient release valve that describe an amount of a nutrient to release on to the one or more fields.” ).	
Gates does not explicitly using the particular model correction data, adjusting the digital map of particular nutrient values the particular model correction data comprising post-processing instructions for adjusting nutrient values for the particular agronomic field.
	Shriver discloses using the particular model correction data, adjusting the digital map of particular nutrient values the particular model correction data comprising post-processing instructions for adjusting nutrient values for the particular agronomic field (Shriver, Column 24 lines 23-25 “Identification of nitrogen status anomalies can trigger performance of
any suitable portion of the method 100 (e.g., generating a nitrogen prescription; determining an updated module, etc.).” and Column 25 lines 42-45 “Presenting nitrogen related
information can be presented as one or more of: a value, map ( e.g., illustrating geographic sub-region nitrogen prescriptions)”).
	Before the effective filing date, it would have been obvious for a person having ordinary skill in the art to have modified Gates to incorporate the teachings of Shriver by adjusting the recommended nutrient application values for the field locations using model correction data as taught by Shriver. The motivation for doing so would have that an up-to-date model that is calibrated using the most recent field data would produce the best nutrient recommendations.

Regarding claim 11, Gates in view of Shriver disclose the system of claim 9.
Gates discloses receiving particular agronomic field data for the agronomic field (Gates, [0098] “In this context, an agronomic model is a data structure in memory of the agricultural intelligence computer system 130 that comprises field data 106, such as identification data and harvest data for one generating a digital map of particular nutrient values, the digital map including the particular nutrient value for each location of the plurality of locations (Gates, [0099] “In an embodiment, the agricultural intelligence computer system 130 may use a preconfigured agronomic model to calculate agronomic properties related to currently received location and crop information for one or more fields.” and  [0209] “recommendation module 152 may create a recom-mendation for nutrient application based on nutrient avail-ability data received from fertility advisor module 136. In response to receiving the recommendation, communication layer 132 may use the nutrient availability data to create application parameters for a nutrient release valve that describe an amount of a nutrient to release on to the one or more fields.”).	
	Gates does not explicitly disclose using the particular model correction data, adjusting the digital model of crop growth or using the particular agronomic field data for the agronomic field and the adjusted digital model of crop growth, computing, for each location of the plurality of locations, a particular nutrient value indicating a recommended amount of nutrient to apply to the agronomic field.
	Shriver discloses using the particular model correction data, adjusting the digital model of crop growth (Shriver Column 21 lines 51-56 “Determining an updated module can additionally or alternatively include determining an updated crop module S152. The crop module can be calibrated in relation to an analysis event ( e.g., before, after, or during crop growth stage determination; when nitrogen loss to crop uptake is determined;  prior to calibrating a nitrogen prescription module, etc.)”) and using the particular agronomic field data for the agronomic field and the adjusted digital model of crop growth, computing, for each location of the plurality of locations, a particular nutrient value indicating a recommended amount of nutrient to apply to the agronomic field (Shriver, Column 14 lines 17-24 “As shown in FIG. 1B, the method 100 can additionally or alternatively include determining a nitrogen prescription for the geographic region based on the nitrogen change using a
nitrogen prescription module S130; generating control instructions for the nitrogen application equipment based on the nitrogen prescription S140; determining an updated module (e.g., an updated crop module, an updated nitrogen prescription module, etc.)”).
	Before the effective filing date, it would have been obvious for a person having ordinary skill in the art to have modified Gates to incorporate the teachings of Shriver by calibrating the crop growth model using determined correction data and, in response, adjusting the recommended nutrient values at locations in a field as taught by Shriver. The motivation for doing so would have that an up-to-date model that is calibrated using the most recent field data would produce the best nutrient recommendations.

	Regarding claim 12, Gates in view of Shriver disclose the system of claim 9. 
	Gates discloses that the one or more input parameters for the plurality
of locations comprise data identifying one or more of elevation, percentage of organic matter in soil, pH of soil, or cation exchange capacity of soil (Gates [0051] “( c) soil data ( for
example, type, composition, pH, organic matter (OM), cat-ion exchange capacity (CEC))”).

Regarding claim 13, Gates in view of Shriver disclose the system of claim 9.
Gates discloses using the one or more input parameters, generating a plurality of spatial parameter maps, each of the plurality of spatial parameter maps comprising a different input parameter of the one or more input parameters (Gates, [0072] “field manager computing device 104 sends field data 106 to agricultural intelligence computer system 130 comprising or including data values representing one or more of: a geographical location of the one or more fields, tillage information for the one or more fields, crops planted in the one or more fields, and soil data extracted from the one or more fields.” and [0099] “The preconfigured agronomic model is based upon previously processed field data, including but not limited to, identification data, harvest data, fertilizer data, and weather data.”) [Examiner note: as per the claim interpretations the spatial parameters are data values with corresponding locations used as model inputs].
	Gates does not explicitly disclose using digitally programmed logic, correlating the spatial parameter maps with the residual map or generating the model correction data based, at least in part, on the correlations of the spatial parameter maps with the residual map
	Shriver discloses using digitally programmed logic, correlating the spatial parameter maps with the residual map (Shriver, Column 9 lines 43-46 “Features and/or inputs used in generating, executing, and or updating the nitrogen prescription module can be include any one or more of: the nitrogen change (e.g., nitrogen loss,
nitrogen release, etc.)” and lines 49-50 “nitrogen stress (e.g., determined from correla-tion with green reflectance of remote monitoring data, etc.)”) and generating the model correction data based, at least in part, on the correlations of the spatial parameter maps with the residual map (Shriver, Column 9 lines 43-44 “Features and/or inputs used in generating, executing, and or updating the nitrogen prescription module”, see Figure 6 for the relationship between the nitrogen prescription module and the crop module).
	Before the effective filing date, it would have been obvious for a person having ordinary skill in the art to have modified Gates to incorporate the teachings of Shriver by formulating geolocated maps of field/soil data as input parametering, correlating them with the nutrient availability in soil, and using the correlation to calibrate the model(s) as taught by Shriver. The motivation for doing so would have been that field and soil data vary by location, as do nutrient availability data, and so model predictions for specific locations would consider as input specific data from those locations. Furthermore, nutrient availability is causally related at least in part from other attributes of the soil and field at a specific location, and the relationship between the two is useful when calibrating a model of nutrient content at the location.

	Regarding claim 14, Gates in view of Shriver disclose the system of claim 9.
Gates discloses generating a plurality of residual maps for the plurality of years, the plurality of residual maps comprising the residual map (Gates,[0130] “Labile organic nitrogen decomposes within roughly one year while stable organic nitrogen tends to decompose over the course of five to ten years. Thus, the specific composition of the manure not only affects the current nitrogen available to a plant, but the availability of nitrogen in the soil over time. “ and [0193] “The portion of the graph prior to current date transition 906 depicts past amounts of a nutrient available to the crop.”, see also Figure 9) [Examiner note: if the nutrient model depends on historical data from at least 5-10 years then that data must be generated for use by the model] and using the one or more input parameters, generating a plurality of spatial parameter maps for a plurality of years, each of the plurality of spatial parameter maps comprising an input parameter of the one or more input parameters for a different year of the plurality of years (Gates,[0103] “RMSECV can cross validate agronomic models by comparing predicted agronomic property values created by the agronomic model against historical agronomic property values collected and analyzed.” and [0122] “field data 106 may include information relating to historical harvest data including crop type or classification, harvest date, actual production history, yield, grain moisture, and tillage practices.” and [0083] “The weather data may include past and present weather data”).
Gates does not explicitly disclose using digitally programmed logic, correlating the plurality of spatial parameter maps with the plurality of residual maps or generating the model correction data based, at least in part, on the correlations of the spatial parameter maps with the plurality of residual maps.
	Shriver discloses using digitally programmed logic, correlating the plurality of spatial parameter maps with the plurality of residual maps (Shriver, Column 9 lines 43-46 “Features and/or inputs used in generating, executing, and or updating the nitrogen prescription module can be include any one or more of: the nitrogen change (e.g., nitrogen loss, nitrogen release, etc.)” and lines 49-50 “nitrogen stress (e.g., determined from correla-tion with green reflectance of remote monitoring data, etc.)” and Column 12, lines 28-32 “Features and/or inputs used in generating, executing, and or updating the management zone module can be include any one or more of: remote monitoring data (e.g., satellite images) for the analysis zones recorded over a predeter-mined duration of time (e.g., 5 years)” and Column 16 lines 16-23 “The amount of nitrogen initially available is preferably determined based on the amount of applied nitrogen, and can additionally be deter-mined based on the nitrogen history of one or more zones (e.g., based on the past crops grow; based on historic nitrogen prescriptions applied; etc.) or be determined based historical user generating the model correction data based, at least in part, on the correlations of the spatial parameter maps with the plurality of residual maps (Shriver, Column 9 lines 43-44 “Features and/or inputs used in generating, executing, and or updating the nitrogen prescription module can be include any one or more of:” and lines 49-50 “nitrogen stress (e.g., determined from correla-tion with green reflectance of remote monitoring data, etc.)”), see Figure 6 for the relationship between the nitrogen prescription module and the crop module). 
	Before the effective filing date, it would have been obvious for a person having ordinary skill in the art to have modified Gates to incorporate the teachings of Shriver by correlating geolocated maps of field/soil data for a number of previous years with the historical nutrient availability in soil, and using the correlation to calibrate the model(s) as taught by Shriver. The motivation for doing so would have been that nutrients in soil such as nitrogen comprise labile organic nitrogen that decomposes within a year as well as stable organic nitrogen that may take 5 to 10 years to fully decompose.  Therefore an accurate model of nutrient availability used to model crop growth would need to account for historical data over a number of previous years in order to form accurate predictions.

Regarding claim 15, Gates in view of Shriver disclose the system of claim 9.
	Gates discloses receiving particular input parameter data for the particular agricultural field (Gates, [0200] “Agronomic model module 154 may use digitally programmed logic and stored data indicating effect of specific amounts of nitrogen stress for a particular crop
sending the recommended nutrient values to a client computing device (Gates, [0209] “Presentation layer 134 may then send a notify-cation to field manager computing device 104 indicating the nutrient availability data and requesting permission to apply the recommended nutrient to the one or more fields.”).
	Gates does not explicitly disclose storing model correction data for a plurality of different agricultural fields or identifying the model correction data with the identifier of the particular agronomic field and, in response, using the digital model and the model correction data stored with the identifier of the particular agronomic field to compute recommended nutrient values for the particular field
	Shriver discloses storing model correction data for a plurality of different agricultural fields (Shriver, Column 6 lines 6-9 “The method can be applied to a single crop type or
cultivar (e.g., corn, soy, alfalfa, wheat, rice, sugarcane, etc.), multiple crop types or cultivars, or any other suitable num-ber of crop types and/or cultivars.” and Column 20 line 64-Column 21 line 3 “Determining an updated module can be based on one or more actual and/or predicted ( e.g., expected): vegetative performance values (e.g., LAI), remote monitoring imagery (e.g., historic satel-lite imagery, current satellite imagery), maps (e.g., yield maps, nitrogen prescription maps, etc.), inputs and/or outputs of a module, and/or any suitable data.”) and
identifying the model correction data with the identifier of the particular agronomic field
and, in response, using the digital model and the model correction data stored with the identifier of the particular agronomic field to compute recommended nutrient values for the particular field (Shriver, Column 23 lines 19-29 “Determining an updated module can additionally or alter-natively include determining an updated nitrogen prescript-tion

at any suitable time. The nitrogen prescription module is preferably verified based on harvest data associated with the analysis zones, where the estimated crop parameter values
for each analysis zone, determined based on the nitrogen prescription, can be compared against the actual crop param-eter values from the harvest data.”).
	Before the effective filing date, it would have been obvious for a person having ordinary skill in the art to have modified Gates to incorporate the teachings of Shriver by generating correction data intended to calibrate a model specific to a field with a particular kind of crop and using the model calibrated thusly to generate nutrient recommendations for that field’s crop as taught by Shriver. The motivation for doing so would have been that different fields may contain different kinds of crops, each with different nutrient requirements and subsequently different optimal nutrient recommendations.

Regarding claim 16, Gates in view of Shriver disclose the system of claim 9.
	Gates discloses receiving particular input parameter data for the particular agricultural field (Gates, [0200] “Agronomic model module 154 may use digitally programmed logic and stored data indicating effect of specific amounts of nitrogen stress for a particular crop
type to model changes in a crop's development.”) and generating a script which, when executed by one or more processors, causes an agricultural implement to release the nutrient at the recommended nutrient values onto the particular agronomic field (Gates, [0077] “In 
create variable rate (VR) fertility scripts. … Example programmed functions include displaying images such as SSURGO images to enable drawing of application zones; upload of existing grower-defined zones; providing an appli-cation graph to enable tuning nitrogen applications across multiple zones; output of scripts to drive machinery;”).
	Gates does not explicitly disclose storing model correction data for a plurality of different agricultural fields or identifying the model correction data with the identifier of the particular agronomic field and, in response, using the digital model and the model correction data stored with the identifier of the particular agronomic field to compute recommended nutrient values for the particular field.
	Shriver discloses storing model correction data for a plurality of different agricultural fields (Shriver, Column 6 lines 6-9 “The method can be applied to a single crop type or
cultivar (e.g., corn, soy, alfalfa, wheat, rice, sugarcane, etc.), multiple crop types or cultivars, or any other suitable num-ber of crop types and/or cultivars.” and Column 20 line 64-Column 21 line 3 “Determining an updated module can be based on one or more actual and/or predicted ( e.g., expected): vegetative performance values (e.g., LAI), remote monitoring imagery (e.g., historic satel-lite imagery, current satellite imagery), maps (e.g., yield maps, nitrogen prescription maps, etc.), inputs and/or outputs of a module, and/or any suitable data.”) and identifying the model correction data with the identifier of the particular agronomic field and, in response, using the digital model and the model correction data stored with the identifier of the particular agronomic field to compute recommended nutrient values for the particular field (Shriver, Column 23 lines 19-29 “Determining an updated module can additionally or alter-natively include determining an updated nitrogen prescript-tion module S156. Updating the nitrogen prescription can be in relation to an analysis event ( e.g., in response to a nitrogen prescription request from a user, after harvest, etc.), and/or at any suitable time. The nitrogen prescription module is preferably verified based on harvest data associated with the analysis zones, where the estimated crop parameter values for each analysis zone, determined based on the nitrogen prescription, can be compared against the actual crop param-eter values from the harvest data.”).
	Before the effective filing date, it would have been obvious for a person having ordinary skill in the art to have modified Gates to incorporate the teachings of Shriver by generating correction data intended to calibrate a model specific to a field with a particular kind of crop and using the model calibrated thusly to generate nutrient recommendations for that field’s crop as taught by Shriver. The motivation for doing so would have been that different fields may contain different kinds of crops, each with different nutrient requirements and subsequently different optimal nutrient recommendations.

Conclusion
	7.  Claims 1-16 are rejected.

8. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Groeneveld (US Publication No. 2016/0180473 A1) discloses a nutrient prescription method for a spatial yield pattern of crops in a plurality of locations within the field.
Starr (US Publication no. 2016/0309646 A1) discloses a method of generation spatial parameter data related to field, soil, and weather conditions and visually displaying said data.
Xu (US Publication No. 2017/0196171 A1) discloses a method of updating a model of crop growth in response to changes in the nutrient content of soil.

8. Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEAL C VOSS whose telephone number is (571)272-3950.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571) 272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/NEAL C. VOSS/Examiner, Art Unit 2127
/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2127